  8:19-cv-00407-BCB-SMB Doc # 39 Filed: 06/01/20 Page 1 of 2 - Page ID # 200



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CRW MECHANICAL CONSULTING AND
FABRICATION, LLC, a limited liability
company;                                                               8:19CV407

                       Plaintiff,
                                                                 AMENDED FINAL
        vs.                                                    PROGRESSION ORDER

AARON F. SANDINE, an individual; and
AFS FABRICATION, LLC, a limited liability
company;

                       Defendants.


       THIS MATTER is before the Court on the parties’ Unopposed Motion to Amend final
Progression Order. (Filing No. 37.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court’s earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The status conference presently scheduled for October 5, 2020 is canceled. A
              telephonic status conference to discuss case progression, the parties’ interest in
              settlement, and the trial and pretrial conference settings will be held with the
              undersigned magistrate judge on November 2, 2020 at 11:00 a.m. Counsel shall
              use the conferencing instructions assigned to this case to participate in the
              conference. (Filing No. 38.)

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is July 31, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by August 14, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 August 31, 2020
                      For/ the defendant(s):                August 31, 2020
   8:19-cv-00407-BCB-SMB Doc # 39 Filed: 06/01/20 Page 2 of 2 - Page ID # 201



         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          August 31, 2020
                            For the defendant(s):                          August 31, 2020

         5)       The deposition deadline is October 30, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  November 30, 2020.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is October 30, 2020.

         8)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.

         Dated this 1st day of June, 2020.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
